
	
		II
		112th CONGRESS
		1st Session
		S. 1632
		IN THE SENATE OF THE UNITED STATES
		
			September 23, 2011
			Mr. Menendez (for
			 himself, Mr. Schumer,
			 Mr. Leahy, and Mr. Cardin) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  look back rule in the case of federally declared disasters for determining
		  earned income for purposes of the child tax credit and the earned income
		  credit, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Tax Relief for Victims of Disasters
			 Act of 2011.
		2.Special rule for
			 determining earned income made applicable generally to federally declared
			 disasters
			(a)In
			 generalSection
			 1400S(d)(2)(A) of the Internal Revenue Code of 1986 is amended—
				(1)by striking
			 and any and inserting any, and
				(2)by inserting
			 before the period at the end , and any qualified federally declared
			 disaster individual.
				(b)Qualified
			 federally declared disaster individualSection 1400S(d)(2) of the
			 Internal Revenue Code of 1986 is amended by adding at the end the
			 following:
				
					(E)Qualified
				federally declared disaster individualThe term qualified federally declared
				disaster individual means with respect to a federally declared disaster
				occurring after December 31, 2010, and before January 1, 2013, any
				individual—
						(i)whose principal place of abode on the
				applicable date was located in the disaster area and such individual was
				displaced from such principal place of abode by reason of the federally
				declared disaster, or
						(ii)who performed substantially all employment
				services in the disaster area and was so employed on the applicable
				date.
						For
				purposes of the preceding sentence and paragraph (3)(D), the terms
				federally declared disaster and disaster area have
				the meanings given such terms in section
				165(h)(3)..
			(c)Applicable
			 dateSection 1400S(d)(3) of the Internal Revenue Code of 1986 is
			 amended by striking and at the end of subparagraph (B), by
			 striking the period at the end of subparagraph (C) and inserting ,
			 and, and by inserting after subparagraph (C) the following:
				
					(D)in the case of a qualified federally
				declared disaster individual, the date of the federally declared
				disaster.
					.
			(d)Effective
			 dateThe amendments made by
			 this section shall apply with respect to federally declared disasters occurring
			 after December 31, 2010.
			3.Losses
			 attributable to federally declared disasters
			(a)In
			 generalSection 1400S(b) of the Internal Revenue Code of 1986 is
			 amended—
				(1)by striking
			 and (2)(A) in the matter preceding paragraph (1) and inserting
			 , (2)(A), and (3),
				(2)by striking
			 or at the end of paragraph (2),
				(3)by striking the
			 period at the end of paragraph (3) and inserting , or,
			 and
				(4)by inserting
			 after paragraph (3) the following new paragraph:
					
						(4)which arise in
				the disaster area (as defined in section 165(h)(3)(C)(ii)) and which are
				attributable to a federally declared disaster (as defined in section
				165(h)(3)((C)(i)) occurring after December 31, 2010, and before January 1,
				2013.
						.
				(b)Effective
			 dateThe amendments made by
			 this section shall apply with respect to federally declared disasters occurring
			 after December 31, 2010.
			4.Additional
			 exemption for housing qualified federally declared disaster displaced
			 individuals
			(a)In
			 generalIn the case of taxable years of a natural person
			 beginning in 2011 or 2012, for purposes of the Internal Revenue Code of 1986,
			 taxable income shall be reduced by $500 for each qualified federally declared
			 disaster displaced individual of the taxpayer for the taxable year.
			(b)Limitations
				(1)Dollar
			 limitationThe reduction under subsection (a) shall not exceed
			 $2,000, reduced by the amount of the reduction under this section for all prior
			 taxable years.
				(2)Individuals
			 taken into account only onceAn individual shall not be taken
			 into account under subsection (a) if such individual was taken into account
			 under such subsection by the taxpayer for any prior taxable year.
				(3)Identifying
			 information requiredAn individual shall not be taken into
			 account under subsection (a) for a taxable year unless the taxpayer
			 identification number of such individual is included on the return of the
			 taxpayer for such taxable year.
				(c)Qualified
			 federally declared disaster displaced individualFor purposes of
			 this section, the term qualified federally declared disaster displaced
			 individual means, with respect to any taxpayer for any taxable year, any
			 qualified federally declared disaster individual (as defined in section
			 1400S(d)(2)(E)(i)) if such individual is provided housing free of charge by the
			 taxpayer in the principal residence of the taxpayer for a period of 60
			 consecutive days which ends in such taxable year. Such term shall not include
			 the spouse or any dependent of the taxpayer.
			(d)Compensation
			 for housingNo deduction shall be allowed under this section if
			 the taxpayer receives any rent or other amount (from any source) in connection
			 with the providing of such housing.
			
